PURCHASE AGREEMENT

This Agreement (“Agreement”), dated as of August 1, 2007 (the “Effective Date”),
is between LEXINGTON VALLEY FORGE L.P., a Delaware limited partnership
(“Seller”), and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Buyer”).

ARTICLE 1

PURCHASE AND SALE OF PROPERTY

Section 1.1 Property Sold. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, subject to the terms, covenants and conditions set forth
herein, the following property (collectively, the “Property”):

(a) Real Property. Fee simple title to that certain real property commonly known
as 2750 Monroe Boulevard, Valley Forge, Pennsylvania, as more particularly
described in Exhibit A attached hereto and made a part hereof, together with
(1) all buildings, parking lots, sidewalks, landscaping and other improvements
located thereon, including, without limitation, all of Seller’s interest in all
mechanical systems, fixtures and equipment; electrical systems, fixtures and
equipment; heating fixtures, systems and equipment; and plumbing fixtures,
systems and equipment (the “Improvements”), and (2) all of Seller’s right, title
and interest in and to all rights, benefits, privileges, easements, tenements,
herditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto (collectively, the “Real Property”).

(b) Lease. All of the landlord’s interest in and to the Office Space Lease (the
“Lease”) dated November 30, 2000, between Seller (as successor to Berwind
Property Group, Ltd. and 2750 Monroe Boulevard Associates, L.P.), as Landlord
and Quest Diagnostics Incorporated (“Quest”), as Tenant.

(c) Documents. All of Seller’s right, title and interest in and to all
architectural and engineering plans in Seller’s possession, and service,
maintenance and management contracts to which Seller is a party, if any,
(collectively, “Contracts”) currently existing with respect to all or any party
of the Property (“Documents”) and which Buyer elects to or is deemed to assume
pursuant to the terms of Section 2.3 below.

(d) Personal Property. Any tangible or intangible personal property now or
hereafter owned by Seller and situated on the Real Property (“Personal
Property”).

(e) Licenses. To the extent that the same may be assigned without the consent of
any third parties, all permits, Certificates of Occupancy, approvals or other
governmental authorizations possessed by Seller, if any, with regard to the
operation of the Real Property or Personal Property (“Licenses”).

Section 1.2 Purchase Price.

(a) The purchase price of the Property is TWENTY-SIX MILLION SEVEN HUNDRED
THOUSAND DOLLARS ($26,700,000.00) (the “Purchase Price”).

(b) The Purchase Price will be paid as follows:

(1) Initial Deposit. Within three (3) Business Days after the execution of this
Agreement by Seller and Buyer, Buyer shall deposit in escrow with Land America
Title Company (the “Title Company” or as the context requires “Escrow Agent”),
Two Grand Central Tower, 140 East 45th Street-22nd Floor, New York, New York
10017, Attention: Douglas Forsyth, the amount of Seven Hundred Fifty Thousand
Dollars ($750,000.00) (the “Initial Deposit”) to held in accordance with this
Agreement, including the provisions of Section 10.17 herein. The Initial Deposit
shall be held in an interest bearing account and all interest thereon shall be
deemed a part of the Initial Deposit. If Buyer fails to fund the Initial Deposit
as set forth in this Section 1.2(b)(1) then, without further notice or demand by
Seller, this Agreement will automatically lapse and terminate by reason of the
failure of a condition precedent, and Buyer and Seller will be released and
relieved from all obligations and liabilities hereunder, except that the Buyer
will return all of the Property Information to Seller, and Buyer and Seller will
continue to be liable for those obligations that expressly survive the
cancellation or termination of this Agreement. Should Buyer elect to cancel and
terminate this Agreement pursuant to Section 3.3 below, then the Initial Deposit
will be immediately returned to Buyer.

(2) Additional Deposit. As a material condition precedent to the continued
effectiveness of this Agreement, if Buyer has not elected to cancel and
terminate this Agreement pursuant to Section 3.3 below, then no later than the
expiration of the Contingency Period, as defined herein, Buyer will deposit with
the Escrow Agent an additional Two Hundred Fifty Thousand Dollars ($250,000.00)
(the “Additional Deposit”), which will be held by the Escrow Agent in an
interest bearing account, pursuant to Section 10.17 herein. If Buyer fails to
pay the Additional Deposit to the Escrow Agent within the time period required
above, then, without further notice or demand by Seller, this Agreement will
automatically lapse and terminate by reason of the failure of a condition
precedent, the Initial Deposit will be paid by the Escrow Agent to Buyer, and
Buyer and Seller will be released and relieved from all obligations and
liabilities hereunder, except that the Buyer will return all of the Property
Information to Seller, and Buyer and Seller will continue to be liable for those
obligations that expressly survive the cancellation or termination of this
Agreement. The Initial Deposit and the Additional Deposit are referred to herein
collectively from time to time as the “Earnest Money.” If the Closing as
contemplated hereunder should occur, then the Earnest Money will be paid by the
Escrow Agent to Seller at the Closing, and the Earnest Money will be credited
against the Purchase Price payable by Buyer to Seller at the Closing. From and
after the expiration of the Contingency Period (as defined herein), all of the
Earnest Money will be non-refundable to Buyer in all respects; notwithstanding
the foregoing, all of the Earnest Money will be refundable to Buyer if this
Agreement is canceled and terminated by Buyer by reason of Section 9.7 (“Buyer’s
Closing Conditions”), or under Section 10.1 (“Remedies”), Section 3.3
(“Approval; Non-Satisfaction), Section 5.3 (“Title Objections”), Section 6.1
(“Casualty”), or Section 6.2 (“Condemnation”).

(3) Balance. The balance of the Purchase Price, subject to adjustment for all
credits, prorations and closing costs provided for in this Agreement, will be
paid to the Escrow Agent in cash or by wire transfer of other immediately
available funds at the Closing hereunder (as defined below).

(c) Seller represents that their federal employer identification numbers are
Texas Western Limited Partnership: 341935350; Lexington Bulverde L.P.:
43-2050788; and Lexington Gears L.P.: 20-2549216 and Buyer represents that its
federal employer identification number is 33-0802019.

(d) No portion of the Purchase Price shall be attributed to the Personal
Property.

ARTICLE 2

REVIEW AND INSPECTIONS

Section 2.1 Documents to be Delivered. Prior to the Effective Date, Seller has
delivered to Buyer the items set forth on Schedule 2.1 annexed hereto and made a
part hereof (herein collectively the “Property Information”), to the extent in
Seller’s possession, all of which has been provided without any representations
or warranties, except as otherwise specifically provided for in Section 4.1
herein or Seller’s Closing Documents.

Section 2.2 Contingency Period. The period of time ending on 6:00 P.M. New York
time on August 6, 2007 is referred to herein as the “Contingency Period”.
Notwithstanding the foregoing, the Contingency Period shall be extended, only
with respect to Buyer’s receipt of an update of the Survey (hereinafter
defined), for five (5) days after receipt of the updated Survey (inclusive of
the date of receipt), but in no event later than 6:00 P.M. New York time on
August 13, 2007 (the “Updated Survey Review Period”).

Section 2.3 Buyer’s Inspections and Review. From the date hereof, through the
end of the Contingency Period and thereafter in the event Buyer has not
terminated this Agreement during the Contingency Period, upon no less than two
(2) business days advance written notice to Seller (or such shorter period of
time as may be approved by Seller), and subject at all times to the rights of
the Tenant and the requirements of the Lease, Buyer or its agents may make
inspections, tests, surveys, audits or reviews of the Property or the books and
records of Seller related thereto, other than Seller Documents (hereinafter
defined), all at Buyer’s sole cost and expense, and without disturbing or
interfering with Tenant. Buyer shall also be permitted to interview the Tenant
under the Lease, accompanied by the Seller (if the Seller so chooses), upon no
less than two (2) business days advance written notice to Seller, at a time and
place agreed to by Tenant. Seller will allow Buyer and its agents reasonable
access, upon such prior notice, to the Property or such books and records (at
the location at which they are presently housed) for said inspections, other
than Seller Documents. For purposes of this Agreement “Seller Documents” means:
(a) any agreement or document concerning Seller, but not the Property or any
aspect thereof; (b) Seller’s financial records unrelated to the Property,
including all federal income tax returns of Seller for the last three (3) years;
(c) any agreements of Seller concerning the Property that are no longer in
effect as of the date of this Agreement; (d) Seller’s loan documents or other
financing agreements that encumber the Property and will be released at or prior
to the Closing or that do not encumber the Property; (e) all agreements and
correspondence between Seller, its officers, directors, partners or members and
their respective financial or legal advisors or counsel; (f) all agreements and
correspondence between Seller and its accountants or other service providers
which are unrelated to the operation of the Property; and (g) all confidential
information. Buyer agrees to repair any physical damage to the Property caused
by Buyer’s activities under this Section, which obligation of Buyer will survive
any termination of this Agreement. Prior to, and as a condition to any entry on
the Property by Buyer or its agents for the purposes set forth in this
Section 2.3, Buyer shall deliver to Seller a certificate of insurance evidencing
comprehensive general liability coverage (including coverage for contractual
indemnities) with a combined single limit of at least $1,000,000.00 and excess
umbrella coverage for bodily injury and property damage in the amount of
$2,000,000.00, in a form reasonably acceptable to Seller, covering any activity,
accident or damage arising in connection with Buyer or agents of Buyer on the
Property, and naming Seller as an additional insured.

On or before the expiration of the Contingency Period, Buyer may deliver written
notice to Seller (the “Property Contract Notice”) specifying any Contract with
respect to which the Buyer desires to have Seller terminate before Closing (the
“Terminated Contracts”) whereupon such Terminated Contracts shall not be
assigned to, or assumed by, Buyer and Seller shall terminate such Terminated
Contracts on or before Closing. To the extent that any such Terminated Contract
requires payment of a penalty or premium for cancellation, Seller shall be
solely responsible for the payment of any such cancellation fees or penalties.
If Buyer fails to deliver the Property Contracts Notice on or before the
expiration of the Contingency Period, there shall be no Terminated Contracts and
Buyer shall assume all Contracts at the Close of Escrow. Notwithstanding
anything to the contrary set forth in this Section, prior to Closing, Seller
shall terminate any and all management contracts pertaining to the Property.

Section 2.4 Environmental Inspections. The inspections under Section 2.3 may
include non-invasive Phase I environmental inspections of the Real Property, but
no Phase II environmental inspections or other invasive inspections or sampling
of soil, ground water or construction materials will be performed without prior
written consent of Seller, which consent may be withheld in Seller’s sole
discretion, and if consented to by Seller, the proposed scope of work and the
party who will perform the work will be subject to Seller’s approval. If this
Agreement is terminated by Buyer or Seller, Buyer will promptly deliver to
Seller (at no cost to Seller) copies of all environmental reports prepared by or
for Buyer.

Section 2.5 Entry and Indemnity. In connection with any entry by Buyer, or its
agents, employees or contractors onto the Property, Buyer will give Seller
reasonable advance notice of such entry and will conduct such entry and any
inspections in connection therewith (a) during normal business hours, (b) so as
to reasonably minimize interference with Seller’s business and the business of
Tenant, (c) in compliance with the Lease and all applicable laws, and
(d) otherwise in a reasonable manner as determined by Seller.

Buyer will indemnify and hold Seller, its partners, and each of their officers,
directors, agents and employees and Tenant and their officers, directors,
agents, employees, licensees and guests harmless from and against any costs,
damages, liabilities, losses, expenses, liens or claims (including, without
limitation, court costs and reasonable attorneys’ fees and disbursements)
arising out of or relating to any entry on the Property by Buyer, its agents,
employees or contractors in the course of performing the inspections, testings
or inquiries provided for in this Agreement, including, without limitation, any
damage to the Property.

Section 2.6 Buyer’s obligations under Section 2.4 of this Agreement and Buyer’s
indemnification obligations under Section 2.5 will survive any cancellation or
termination of this Agreement and the Closing under this Agreement.

ARTICLE 3

CONDITIONS

Section 3.1 Buyer’s Contingencies. Buyer’s obligations to Close and purchase the
Property are contingent upon the waiver or satisfaction of each of the following
conditions precedent by the end of the Contingency Period:

(a) Environmental. At Buyer’ sole cost, Buyer will have reviewed any existing
Phase I Report, and will have obtained such environmental assessments and
studies of the Property as deemed necessary by Buyer, disclosing that the
environmental condition of the Property is acceptable to Buyer, in its sole
discretion.

(b) Inspection. Buyer will have determined, based on the inspections provided in
Section 2.3, and the review of the Property Information provided under Section
2.1, that the Property is acceptable to Buyer, in its sole discretion.

(c) Tenant Estoppel Certificate. Buyer will have received, reviewed and approved
a completed, executed tenant estoppel certificate substantially in the form
attached herein as Exhibit B, free from material and adverse exception,
qualification or modification (the “Tenant Estoppel Certificate”).

(d) Permitted Encumbrances. Buyer will have determined that the title exceptions
disclosed by the Commitment (as defined herein) are acceptable to Buyer, in
Buyer’s sole discretion.

Section 3.2 Cooperation. Seller and Buyer agree to use their good faith efforts
to cooperate with and assist each other in attempting to satisfy each of the
foregoing contingencies.

Section 3.3 Approval; Non-Satisfaction. Buyer may waive the satisfaction of any
one or more of the foregoing contingencies, in Buyer’s sole discretion.

At any point prior to the end of the Contingency Period, Buyer may, by written
notice to Seller, for no reason or any reason, cancel and terminate this
Agreement (“Buyer’s Cancellation Notice”) and, upon Seller’s receipt of the
Buyer’s Cancellation Notice, the Earnest Money, together with any interest
accrued thereon, will be refunded to Buyer, and the parties will be mutually
released from all liabilities and obligations hereunder, save and except that
Buyer will promptly return to Seller all copies of the Property Information
provided to Buyer, and Buyer and Seller will continue to be liable for those
obligations that expressly survive cancellation or termination of this
Agreement. Buyer’s failure to timely deliver Buyer’s Cancellation Notice and
deliver the Additional Deposit to Escrow Agent shall also constitute a
termination of this Agreement by reason of the Contingencies set forth in
Section 3.1 above, in which event the Earnest Money, together with any interest
accrued thereon, will be automatically refunded to Buyer from Escrow Agent, and
the parties will be mutually released from all liabilities and obligations
hereunder, save and except that Buyer will promptly return to Seller all copies
of the Property Information provided to Buyer, and Buyer and Seller will
continue to be liable for those obligations that expressly survive cancellation
or termination of this Agreement.

ARTICLE 4

WARRANTIES

Section 4.1 Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Buyer (herein collectively “Seller’s
Warranties”).

(a) This Agreement has been, and all documents executed by Seller which are to
be delivered to Buyer at Closing will be, duly authorized, executed and
delivered by Seller, and this Agreement does not and such other documents will
not violate any provision of any agreement or judicial order to which Seller is
a party or to which Seller or the Property is subject. This Agreement is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.

(b) Seller is a limited partnership duly organized, validly existing, and in
good standing in state of its formation, and is qualified to do business in the
State in which the Real Property is located. Seller has the power and authority
to enter into this Agreement and all documents executed by Seller which are to
be delivered to Buyer at Closing and to perform its obligations hereunder and
thereunder.

(c) True and complete copies of all documents and agreements evidencing the
Lease have been or will be provided to Buyer as part of the Property
Information. To Seller’s knowledge, the Lease is in full force and effect.
Seller has not given or received any written notice(s) of default under the
Lease that have not been cured. All leasing commissions due and payable with
respect to the Lease have been or will be paid prior to Closing, and there are
no amounts due by Landlord under the Lease for any tenant improvements, except
in each case as may be disclosed in the Tenant Estoppel Certificate. Except for
the Lease or otherwise disclosed by the Commitment, Seller has not granted any
other leases, licenses or other occupancy agreements with respect to the
Property. No rent or other payments have been collected in advance for more than
one (1) month.

(d) Except for the Contracts listed on Exhibit G annexed hereto, there are no
currently effective equipment leases, building service agreements, or other
agreements relating to the operation of the Property to which Seller is a party
and for which Buyer will be liable after the Closing and made a part hereof and
otherwise disclosed by the Commitment.

(e) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended and any related regulations.

(f) To Seller’s knowledge, there is no litigation or governmental proceeding
(including, but not limited to any condemnation proceeding) at law or in equity,
or before or by any federal, state, municipal, or other governmental court,
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, pending or, threatened, with respect to the Property or Seller which
impairs Seller’s ability to perform its obligations under this Agreement.

(g) The execution and delivery by Seller of, and the performance of and
compliance by Seller with, the terms and provisions of this Agreement, do not to
Seller’s knowledge (1) conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under any agreement or
instrument to which Seller is a party or by which all or any part of the
Property is bound, (2) violate any restriction, requirement, covenant or
condition to which all or any part of the Property is bound, (3) constitute a
violation of any applicable code, resolution, law, statute, regulation,
ordinance or rule applicable to Seller or the Property, (4) constitute a
violation of any judgment, decree or order applicable to Seller or specifically
applicable to the Property, or (5) require the consent, waiver or approval of
any third party.

(h) Seller is not the subject of any existing or, to Seller’s knowledge,
pending, threatened or contemplated bankruptcy, solvency or other debtor’s
relief proceeding.

(i) Seller is not acting, directly or indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order of the President of
the United States of America (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department, as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the United States Office of Foreign Assets Control, and is not
engaging in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation.

(j) Except as expressly set forth in the Property Information, to Seller’s
knowledge, Seller has not received any written notice from any governmental,
quasi-governmental authority or other third party of any alleged violations of
any applicable federal, state or local laws, statutes, rules, regulations,
ordinances, orders or requirements (collectively, “Laws”) noted or issued by any
governmental authority having jurisdiction over or affecting the Property,
including, without limitation, Laws relating to Hazardous Materials (hereinafter
defined). For purposes of this Agreement, “Hazardous Materials” is defined as
all hazardous, toxic or radioactive matter including, without limitation,
(a) petroleum, petroleum products, gasoline, diesel fuel, motor oil, and their
related additives, and (b) any substance or material that may give rise to
liability under: (i) the Resources Conservation and Recovery Act of 1976 (42
U.S.C. §§ 6901 et seq.), and any amendments thereto; (ii) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §§
9601, et seq.), and any amendments thereto; (iii) the Federal Water Pollution
Control Act (33 U.S.C. § 1321 et seq.), and any amendments thereto; (iv) the
Clean Air Act (42 U.S.C. §§ 7401 et seq.), and any amendments thereto; and
(v) any similar local, state or federal laws, ordinances, regulations or
directives that concern the control of materials or substances known or
suspected to be toxic or hazardous (including, without limitation, methane,
volatile hydrocarbons, industrial solvents, asbestos and any radioactive
substance).

(k) To Seller’s knowledge, the Property Information delivered to Buyer contains
true, correct and complete copies of such Property Information in Seller’s
possession and constitutes all the material documents in Seller’s possession.

Each of the representations and warranties of Seller contained in this
Section 4.1 is true as of the Effective Date and will be deemed remade by
Seller, and will be true in all material respects as of the date of Closing
(other than the representations in Section 4.1(g), subject in each case to any
Exception Matters (as defined below)).

Section 4.2 Enforcement. Seller’s Warranties will be void, ab initio, and will
lapse and terminate if this Agreement terminates, or is terminated, under
Sections 3.3, 5.3, 6.1 or 6.2. If the Closing occurs, Seller’s Warranties will
survive the Closing hereunder, for the benefit of Buyer, for a period ending at
5:00 p.m. on the six (6) month anniversary of the Date of Closing (the “Warranty
Expiration Date”). No claim for a breach of any Seller Warranties, or the
failure or default of a covenant or agreement of Seller that survives Closing,
shall be actionable or payable unless the actual damages for all such breaches
collectively aggregate more than Fifty Thousand and No/100 Dollars ($50,000.00)
(the “Threshold Amount”), in which event the amount of such claims in excess of
the Threshold Amount shall be actionable, but in no event in an amount to exceed
One Million Five Hundred Thousand Dollars ($1,500,000.00) (“Seller’s Damage
Cap”). Seller will not be liable or responsible in any circumstances for any
consequential damages or lost profits, and Buyer hereby releases and waives all
claims for consequential damages and lost profits. If, on or prior to the
Warranty Expiration Date, Buyer has not notified Seller, in writing, of any
claim Buyer has against Seller for breach of any of Seller’s Warranties and
commenced an action against Seller, Buyer will be forever barred and precluded
from making a claim based upon any breach of the Seller’s Warranties, and Seller
will be deemed released from all liabilities and obligations with respect
thereto.

Section 4.3 No Liability for Exception Matters. As used herein, the term
“Exception Matter” will refer to (i) a fact, circumstance, potential claim, or
other matter disclosed to Buyer by Seller in writing before the expiration of
the Contingency Period, or (ii) a fact, circumstance, potential claim, or other
matter actually discovered by Buyer before the expiration of the Contingency
Period, that would make a representation or warranty of Seller contained in this
Agreement untrue or incorrect, including matters disclosed in the Tenant
Estoppel Certificate. Buyer and Seller will promptly notify each other in
writing of any Exception Matter of which either obtains knowledge before the
Closing. If Buyer obtains knowledge of any Exception Matter before the Closing,
but nonetheless elects to proceed with the acquisition of the Property, Buyer
will consummate the acquisition of the Property subject to and by accepting such
Exception Matter and Seller will have no liability with respect to such
Exception Matter, notwithstanding any contrary provision, covenant,
representation or warranty contained in this Agreement.

Section 4.4 Seller’s Knowledge. For purposes of Seller’s Warranties whenever the
phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or words
of similar import are used, they will be deemed to mean and are limited to the
current actual knowledge only of Andrew Zhong, Seller’s asset manager for the
Real Property, without any duty or obligation to investigate any matter or
examine any records or files related to Seller or the Property, and not any
implied, imputed or constructive knowledge of such individual or of Seller; it
being understood and agreed that such individual will have no personal liability
in any manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby.

Section 4.5 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

(a) Buyer represents and warrants to Seller that this Agreement and all
documents executed by Buyer which are to be delivered to Seller at Closing do
not and at the time of Closing will not violate any provision of any agreement
or judicial order to which Buyer is a party or to which Buyer is subject. There
is no action or proceeding pending or, to Buyer’s knowledge, threatened against
Buyer which challenges or impairs Buyer’s ability to execute or perform its
obligations under this Agreement.

(b) Buyer (or any permitted assignee) has been duly organized, is validly
existing and is in good standing in the state in which it was formed, and is, or
will be prior to Closing, qualified to do business in the state in which the
Real Property is located. This Agreement has been, and all documents executed by
Buyer which are to be delivered to Seller at Closing will be, duly authorized,
executed and delivered by Buyer. Buyer has the financial capability and business
experience to consummate the transactions contemplated by this Agreement.

(c) Buyer is not acting, directly or indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order of the President of
the United States of America (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department, as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the United States Office of Foreign Assets Control, and is not
engaging in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation.

Section 4.6 Buyer’s Independent Evaluation. As of the expiration of the
Contingency Period, Buyer will have, or will have had ample opportunities to
have:

(a) Examined and inspected the Property and will know and be satisfied with the
physical condition, quality, quantity and state of repair of the Property in all
respects, and by proceeding with this transaction following the expiration of
the Contingency Period will be deemed to have determined that the same is
satisfactory to Buyer;

(b) Reviewed the Lease and all other Property Information, and Buyer, by
proceeding with this transaction following the expiration of the Contingency
Period, will be deemed to have determined that the same and the information and
data contained therein and evidenced thereby are satisfactory to Buyer;

(c) Reviewed all applicable laws, ordinances, rules and governmental regulations
(including, but not limited to, those relating to building, zoning and land use)
affecting the development, use, occupancy or enjoyment of the Real Property, and
Buyer, by proceeding with this transaction following the expiration of the
Contingency Period, will be deemed to have determined that the same are
satisfactory to Buyer; and

(d) Investigated, examined and approved the presence or absence of Hazardous
Materials in, on or under the Property, and the presence of lead-containing dust
in the building, which investigations, examinations or audits will be performed
or arranged by Buyer, at Buyer’s sole expense, prior to the end of the
Contingency Period.

(1) AS-IS. EXCEPT FOR SELLER’S WARRANTIES IN SECTION 4.1 OF THIS AGREEMENT, THIS
SALE IS MADE WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER
EXPRESS OR IMPLIED) BY SELLER. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS
AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY ON AN “AS IS” AND “WHERE IS”
BASIS, WITH ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH
SELLER HEREBY DISCLAIMS. EXCEPT FOR SELLER’S WARRANTIES, NO WARRANTY OR
REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, THE PRESENCE OF LEAD-CONTAINING DUST, ABSENCE OF FAULTS,
FLOODING, OR COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION,
THOSE RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, THE ADA). BUYER ACKNOWLEDGES THAT BUYER HAS ENTERED INTO THIS
AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF
THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND LEGAL CONDITION OF
THE PROPERTY. EXCEPT AS EXPRESSLY SET FORTH HEREIN WITH RESPECT TO SELLER’S
REPRESENTATIONS AND WARRANTIES, BUYER EXPRESSLY RELEASES, AND WAIVES (TO THE
EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER FEDERAL LAW, STATE OR OTHER
LAW, WHETHER IN LAW OR EQUITY THAT BUYER MIGHT OTHERWISE HAVE AGAINST SELLER
RELATING TO THE USE, CHARACTERISTICS OR CONDITION OF THE PROPERTY WHETHER
ARISING BEFORE OR AFTER THE DATE OF CLOSING, INCLUDING, WITHOUT LIMITATION, ANY
PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITION THEREOF AND ANY CLAIM FOR
INDEMNIFICATION OR CONTRIBUTION ARISING UNDER THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND LIABILITY ACT (42 U.S.C. SECTION 9601 ET SEQ.) OR
ANY SIMILAR FEDERAL, STATE OR LOCAL STATUTE, RULE OR ORDINANCE RELATING TO
LIABILITY OF PROPERTY OWNERS FOR ENVIRONMENTAL MATTERS.

     

Buyer’s Initials

Section 4.7 Buyer’s acceptance under Section 4.6 of this Agreement will not be
deemed to modify or limit any of Seller’s representations or warranties under
this Agreement.

ARTICLE 5

TITLE MATTERS

Section 5.1 Commitment. Seller has ordered a current title commitment
(“Commitment”) for an ALTA Form B Owner’s Title Policy issued by the Title
Company showing the status of title of the Real Estate and all exceptions,
including liens, encumbrances, easements, restrictions, rights-of-way,
covenants, reservations and other conditions, if any, affecting the Real Estate,
together with legible copies of all documents affecting the Property and
referred to in the Commitment and has requested that the foregoing be delivered
as soon as possible to Buyer’s attorney.

Section 5.2 Survey. If available, the current survey of the Property (the
“Survey”) will be delivered to Buyer as part of the Property Information. Buyer
may have an updated Survey prepared at Buyer’s sole cost and expense, to include
the surveyor’s certification to Buyer, Buyer’s lender and the Title Company
dated subsequent to the date of this Agreement confirming that such Survey has
been prepared in full compliance with the most recent Survey Standards of the
ALTA and ACSM.

Section 5.3 Title Objections. If the Commitment or the Survey shows exceptions
or defects that Buyer does not consent to, Buyer will provide Seller with
written notice of the objections to title raised by such matters by the
expiration of the Contingency Period. Notwithstanding the foregoing, Buyer may
raise objections to title only with respect to new matters shown on the updated
Survey by the expiration of the Updated Survey Review Period. Buyer’s failure to
make such objections within said periods will constitute a waiver by Buyer of
any objections to the marketability of title; provided that Buyer will be
permitted to raise as title objections (within five (5) business days of Buyer’s
notification thereof), matters affecting title which are first notified to Buyer
by an amendment, update or continuation of the Commitment. If Buyer does timely
provide written notice to Seller of objections to title as disclosed by the
Commitment (or update as aforesaid), then Seller will have fifteen (15) days
after Buyer makes written objection to Seller to use commercially reasonable
efforts to (but no obligation to) cure such defects. Seller will be deemed to
have duly cured any such defects in title if Seller causes the title company to
agree to provide Buyer, at Closing (at no cost to Buyer), with specific title
insurance insuring Buyer over any loss occasioned by such defects, pursuant to
an endorsement reasonably satisfactory to Buyer. If Seller elects not to cure,
or has not been able to cure, such title defects within fifteen (15) days from
the date of written objection thereto, as above provided, and Buyer does not
waive the curing of such defects, then this Agreement will be voidable, at
Buyer’s option, upon written notice to Seller given within five (5) business
days of the expiration of the said fifteen (15) day period, in which event the
entire Earnest Money and interest earned thereon will be immediately refunded to
Buyer. Notwithstanding the foregoing, Seller agrees to satisfy any mortgages
created or assumed by Seller, and any other liens voluntarily created by Seller
(but not the Tenant under the Lease) that are curable solely by the payment of
money not to exceed one percent (1%) of the Purchase Price either prior to
Closing or simultaneously with Closing by using proceeds from the sale.

ARTICLE 6

RISK OF LOSS AND INSURANCE PROCEEDS

Section 6.1 Casualty.

(a) In the event of fire or other casualty, Seller will immediately notify Buyer
thereof. In the event such casualty results in the termination of the Lease, or
would, in the reasonable opinion of a general contractor selected by Seller,
cost in excess of One Million Three Hundred Thirty Five Thousand Dollars
($1,335,000.00) to repair, either Seller or Buyer will have the option,
exercisable within fifteen (15) days of Seller’s notice, of either (i) declaring
this Agreement terminated in which event Title Company will refund to Buyer,
with the interest earned thereon, the entire Earnest Money whereupon this
Agreement and all rights of Buyer hereunder and to the Property will terminate
and neither Seller nor Buyer will have any further claim against the other
(except for those obligations that expressly survive cancellation or termination
of this Agreement), or (ii) closing title in accordance with this Agreement and
paying in full the Purchase Price, without any abatement thereof or claim
against Seller for such loss or damage (except solely that Seller will credit
the purchase price by the amount of its insurance deductible, if Seller
maintains the property insurance), and accepting an assignment, without
recourse, of Seller’s rights, if any, to any payments to be made under any
applicable hazard insurance policies together with any payments under such
policies made to Seller prior to the Closing and not expended to repair or
replace such loss, damage or destruction and to reimburse Seller for all actual
reasonable collection costs, together with payment by Seller to Buyer of the
amount of the applicable deductible, if any is payable by Seller. If Buyer will
have failed to timely make an election pursuant to the foregoing sentence Buyer
will be deemed to have elected to proceed with the purchase of the Property in
accordance with (ii) above.

(b) In the event a casualty occurs that does not result in the termination of
the Lease, the Closing shall occur in accordance with this Agreement and Buyer
shall pay full the Purchase Price, without any abatement thereof or claim
against Seller for such loss or damage (except solely that Seller will credit
the purchase price by the amount of its insurance deductible, if Seller
maintains the property insurance), and accepting an assignment, without
recourse, of Seller’s rights, if any, to any payments to be made under any
applicable hazard insurance policies together with any payments under such
policies made to Seller prior to the Closing and not expended to repair or
replace such loss, damage or destruction and to reimburse Seller for all actual
reasonable collection costs, together with payment by Seller to Buyer of the
amount of the applicable deductible, if any is payable by Seller.

(c) This paragraph will govern to the extent inconsistent with any applicable
law.

Section 6.2 Condemnation. As of the date hereof, Seller represents and warrants
that it has no knowledge of any pending or contemplated condemnation proceedings
affecting the Property or any part thereof. If prior to the Closing, all of the
Property will be taken by condemnation, eminent domain or deed in lieu thereof
or such a taking will be threatened in writing by the applicable governmental
authority having jurisdiction over the Property, this Agreement will be
automatically canceled, the entire Earnest Money together with any interest
thereon will be returned to Buyer and thereupon neither party will have any
further liability or obligation to the other (except for those obligations that
expressly survive cancellation or termination of this Agreement). If, prior to
the Closing, a portion, but less than all, of the Property will be taken by
condemnation, eminent domain or deed in lieu thereof and Tenant elects to
terminate the Lease, then in such event Buyer may cancel this Agreement by
sending written notice thereof to Seller within fifteen (15) days of Buyer’s
receipt of notice of such condemnation, eminent domain, or other taking, in
which event Title Company will return to Buyer the entire Earnest Money with
interest thereon and thereupon neither party will have any further liability or
obligations to the other (except for those obligations that expressly survive
cancellation or termination of this Agreement). If this Agreement is not
canceled, Buyer will accept title to the Property subject to the condemnation,
eminent domain or taking, in which event on the Date of Closing the net proceeds
of the award or payment (after payment of all actual reasonable collection
costs) will be assigned by Seller to Buyer and net monies theretofore received
by Seller in connection with such condemnation, eminent domain, taking or change
of grade will be paid over to Buyer or allowed as a credit against the purchase
price hereunder.

ARTICLE 7

BROKERS

Section 7.1 Warranty. The parties represent and warrant to each other that no
broker or finder was instrumental in arranging or bringing about this
transaction except for Grubb & Ellis (“Seller’s Broker”).

Section 7.2 Payment of Commission. At Closing, Seller will pay the commission
due, if any, to Seller’s Broker, which will be paid pursuant to a separate
agreement between Seller and Seller’s Broker.

Section 7.3 Indemnity. If any person (other than Seller’s Broker) brings a claim
for a commission or finder’s fee based upon any contact, dealings or
communication with Buyer or Seller, then the party through whom such person
makes his claim will defend the other party (the “Indemnified Party”) from such
claim, and will indemnify the Indemnified Party and hold the Indemnified Party
harmless from any and all costs, damages, claims, liabilities or expenses
(including without limitation, court costs and reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the claim.
The provisions of this Section will survive the Closing or, if the purchase and
sale is not consummated, any termination of this Agreement.

ARTICLE 8

OPERATIONS

Section 8.1 Ongoing Operations. During the pendency of this Agreement, but
subject to the limitations set forth below, Seller will (a) continue to maintain
substantially the same insurance as presently in effect in respect of the
Property, (b) provide Buyer with copies of (i) any notices of default, (ii) any
copies of correspondence received from Tenant that it is discontinuing
operations at the Property or seeking to re-negotiate its lease, (iii) notices
of bankruptcy filings received with respect to Tenant and (iv) other material
correspondence received from Tenant under the Lease and (c) otherwise carry on
its businesses and activities relating to the Real Property substantially in the
same manner as it did before the date of this Agreement, provided that Seller
shall not be required to make any capital repairs or improvements to the
Property.

Section 8.2 Contracts. Following the Effective Date, Seller will not (i) enter
into any lease or contract that could create an obligation affecting the Real
Property subsequent to the Closing, or (ii) amend or waive any material right
under any Contract without the prior consent of the Buyer, which shall not be
unreasonably withheld or delayed.

Section 8.3 Lease. Seller may not, without Buyer’s prior written consent, enter
into amendments, expansions or renewals of the Lease (other than as may be
required by the Lease).

Section 8.4 SNDA. Seller shall deliver to Tenant and use commercially reasonable
efforts (without any cost and expense to Seller, and without commencing any
proceedings or claiming any default under the Lease) to obtain a subordination,
attornment and non-disturbance agreement (“SNDA”) from Tenant in favor of
Buyer’s lender in the form attached as Exhibit H.

Section 8.5 No Showings. Following the Effective Date, Seller will not market,
show or list the Property to any other prospective buyer during the term of this
Agreement as long as Buyer is not in default hereunder and no party has sent a
notice terminating this Agreement.

ARTICLE 9

CLOSING

Section 9.1 Closing Date. Provided that all conditions thereto have been
satisfied in all material respects, the consummation of the sale and purchase
contemplated hereby will be held on or before 2:00 pm New York time on the
thirtieth (30th) day after the expiration of the Contingency Period. The Closing
will take place in escrow through the offices of the Title Company. The date of
Closing is herein referred to as the “Date of Closing” or the “Closing.”:
Notwithstanding the foregoing, Buyer acknowledges that Seller has advised it
that the existing mortgage indebtedness on the Property is being defeased in
connection with this transaction. Anything in this Section 9.1 or any other
provision of this Agreement to the contrary notwithstanding, in the event that
Seller requires additional time to effect such defeasance in order to deliver
title as required herein, Seller shall have the right to adjourn the Date of
Closing for up to an aggregate of thirty (30) days by giving notice to Buyer to
such effect not later than two (2) business days prior to the then-scheduled
Date of Closing. In addition, notwithstanding anything contained in this
Agreement to the contrary, in order to accommodate such defeasance, Seller and
Purchaser agree that all of Seller’s Closing Documents, Buyer’s Closing
Documents and the balance of the Purchase Price shall be deposited into escrow
with the Escrow Agent not later than one (1) day prior to the Date of Closing
pursuant to an escrow agreement mutually agreeable to Seller and Buyer.

Section 9.2 Seller’s Closing Documents. Seller will deliver to Buyer at Closing
(except as otherwise indicated) all of the following items:

(a) A properly executed and acknowledged recordable limited warranty deed in the
form attached as Exhibit C conveying title to the Real Property and the
appurtenant easements to Buyer which shall (i) be in recordable form, and
(ii) be duly executed and acknowledged by Seller.

(b) A quit claim Bill of Sale in the form attached as Exhibit D, duly executed
and acknowledged by Seller, conveying to Buyer title to any Personal Property.

(c) Seller’s properly executed title affidavits in the customary form pertaining
to liens, judgments, mechanic liens and bankruptcies, in each case against
Seller, brokerage fees, etc. which affect the Property.

(d) An Assignment and Assumption of the Lease duly executed and acknowledged by
Seller in the form attached as Exhibit E (“Lease Assignment”) together with the
original, executed Tenant Estoppel Certificate if delivered by the Tenant.

(e) An Assignment duly executed and acknowledged by Seller in the form attached
as Exhibit F by which Seller will assign, without recourse, all of Seller’s
rights to Buyer in and under: (i) all guaranties and warranties made by any
contractor, subcontractor, materialman, supplier, or other person or entity with
respect to the Improvements; (ii) the Contracts; (iii) the Documents; and
(iv) the Licenses (the “General Assignment”).

(f) A sworn statement provided by Seller that it is not a foreign person and
containing such other information as may be required by Section 1445 of the
Internal Revenue Code and regulations thereunder.

(g) A letter to the Tenant in the form provided by Buyer and reasonably
satisfactory to Seller, advising it of the sale and directing it to pay all
future rent to Buyer, at such address as Buyer directs.

(h) The original Lease if Seller’s possession and control, together with all
exhibits referenced therein (to be delivered to Buyer or its designee within
three (3) Business Days after Closing, which obligation shall survive the
Closing).

(i) All original guaranties, warranties, licenses and Contracts in Seller’s
possession and control bearing on the Property (to be delivered to Buyer or its
designee within three (3) Business Days after Closing, which obligation shall
survive the Closing).

(j) All construction drawings, plans and specifications in Seller’s possession
or control (to be delivered to Buyer or its designee within three (3) Business
Days after Closing, which obligation shall survive the Closing).

(k) All keys to the Property which are in Seller’s possession.

(l) Possession of the Property, subject only to the rights of the Tenant in
possession thereof.

(m) A 1099S form.

(n) The Title Company’s closing statement executed by Seller.

(o) Documents reasonably required by the Title Company to consummate the
transaction contemplated hereby, including such documentation as the Title
Company may reasonably require to evidence the authority of the Seller to convey
the Property to Buyer.

Section 9.3 Buyer’s Closing Documents. Buyer will deliver to Seller at Closing
all of the following items:

(a) Any documents, instruments or authorizations necessary so as to cause the
Title Company to forward the Earnest Money, and all interest earned thereon, to
the Seller by wire transfer.

(b) The cash payment required by Section 1.2 above, subject only to the
prorations, credits and adjustments specified herein.

(c) The Lease Assignment duly executed and acknowledged by Buyer.

(d) The General Assignment duly executed and acknowledged by Buyer.

(e) The Title Company’s closing statement executed by Buyer.

(f) Such other and further documentation reasonably required by the Title
Company.

Section 9.4 Closing Costs.

The following costs and expenses will be paid as follows in connection with the
Closing:

(a) Seller will pay:

(1) The cost of preparation of the Deed(s) and other documents of conveyance.

(2) One half (1/2) of all State, County and City transfer taxes upon delivery to
Buyer of the Deed.

(3) Seller’s attorneys’ fees.

(4) All amounts required to obtain releases of any mortgages, contracts for
deed, mechanic’s liens, or other liens and encumbrances against the Property
which Seller is obligated to remove of record pursuant to the terms of this
Agreement.

(5) Such other costs as are allocated to Seller under this Agreement.

(b) Buyer will pay:

(1) Any filing fee to record the Deed(s).

(2) The premium and all other costs and charges for any Owner’s Title Policy and
endorsements to be issued by the Title Company in the amount of the Purchase
Price, any lender’s title insurance policy and endorsements or supplemental
coverage obtained by Buyer.

(3) One half (1/2) of all State, County and City transfer taxes upon delivery to
Buyer of the Deed.

(4) Buyer’s attorneys’ fees.

(5) The cost to obtain any additional survey, if obtained.

(6) Any amounts for the Closing fee charged by the Title Company.

(7) Such other costs as are allocated to Buyer under this Agreement.

Section 9.5 Taxes and Special Assessments.

Real estate taxes and any other assessments affecting the Property shall be
prorated as of the Date of Closing (provided there shall be no proration of
these charges to the extent they are paid by the Tenant). If, on the Date of
Closing, the Property or any part thereof shall be affected by any assessment
which is payable in installments, Seller shall have no liability for payment of
any installment becoming due on or after the Date of Closing. Assessments shall
not be objections to title whether or not the same constitute liens on the Date
of Closing.

Section 9.6 Proration of Income and Expenses.

(a) Rents. All rent will be prorated by the parties on a per diem basis to the
Date of Closing by appropriate adjustments to the Closing Statement as follows:
Seller will be entitled to all income and rentals accrued prior to 11:59 p.m. on
the day prior to the Date of Closing and will be obligated for all expenses
accruing prior to the Date of Closing; and Buyer will be entitled to collect and
retain all rental due on and after the Closing and will be obligated to pay all
expenses accruing on and after the Closing.

(b) Utilities. Water, sewage, fire protection inspection services, electric,
telephone and all other utility charges will be prorated by the parties on a per
diem basis to the Date of Closing (provided there shall be no proration of these
charges if they are paid directly by Tenant).

(c) Subsequent Adjustments. If on the Date of Closing, the precise figures
necessary for any of the foregoing adjustments are not capable of determination,
then those adjustments will be made on the basis of the most recent bills, and
final adjustments will be made promptly after precise figures are determined or
available. The provisions of this Section 9.6 shall survive the Closing for one
(1) year.

Section 9.7 Buyer’s Closing Conditions. Buyer’s obligations hereunder are
subject to the satisfaction of the following conditions precedent and the
compliance by Seller with the following covenants:

(a) Seller’s Deliveries. Seller shall have delivered to the Title Company or the
Buyer, as the case may be, on or before the date of Closing, all of the
documents called for by this Agreement, including without limitation Section 9.2
hereof.

(b) Seller’s Representations and Warranties. All of Seller’s representations and
warranties made in this Agreement shall be true and correct as of the Effective
Date and as of Date of Closing as if then made in all material respects (other
than the representations in Section 4.1(g)), and Seller shall have performed all
of its covenants and other obligations under this Agreement.

(c) Title Policy. The Title Company shall be prepared to issue at Closing (or
prepared to unconditionally commit to issue at Closing, with no “gap”) its title
policy to Buyer, in the form agreed to in accordance with Article 5 herein,
subject only to the payment of its premiums (at standard rates) for such policy
as set forth herein.

Section 9.8 Seller’s Closing Conditions. Seller’s obligations hereunder are
subject to the satisfaction of the following conditions precedent and the
compliance by Buyer with the following covenants:

(a) Buyer’s Deliveries. Buyer shall have delivered to the Title Company or the
Seller, as the case may be, on or before the date of Closing, the balance of the
Purchase Price and all of the documents called for by this Agreement, including,
without limitation, Section 9.3 hereof.

(b) Buyer’s Representations and Warranties. All of Buyer’s representations and
warranties made in this Agreement shall be true and correct as of the Effective
Date and as of Date of Closing as if then made in all material respects, and
Buyer shall have performed all of its covenants and other obligations under this
Agreement.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Remedies.

(a) If Buyer defaults under the terms of this Agreement, (and with respect only
to a non-monetary default, following notice to Buyer and five (5) days
thereafter during which period Buyer may cure the non-monetary default), Seller
may terminate this Agreement and the Title Company will pay Seller all of the
Earnest Money which Seller may retain, which amount is agreed upon by and
between Seller and Buyer as liquidated damages due to the difficulty and
inconvenience of ascertaining and measuring actual damages and the uncertainty
thereof; and no other damages, rights or remedies at law or in equity shall in
any case be collectible, enforceable or available to Seller, but Seller shall
accept said cash payment as Seller’s total damages and relief; provided,
however, that Seller’s receipt and acceptance of the Earnest Money will not
prejudice, waive or in any manner affect any and all remedies available at law,
in equity, or hereunder with respect to enforcing Buyer’s obligations that
expressly survive cancellation or termination of this Agreement.

(b) If Seller defaults in the performance of this Agreement, (and with respect
only to a non-monetary default, following notice to Seller and five (5) days
thereafter during which period Seller may cure the non-monetary default), Buyer,
as its sole and exclusive remedy, may either: (i) cancel and terminate this
Agreement by written notice, and upon such termination, the Title Company will
pay Buyer all of the Earnest Money, and thereafter neither party shall have any
further liability hereunder except for Buyer and Seller’s obligations that
expressly survive cancellation or termination of this Agreement or, (ii) apply
for and receive a decree of specific performance to enforce performance of the
terms hereof provided that any suit for specific performance must be brought
within forty-five (45) days of Seller’s default, to the extent permitted by law,
Buyer waiving the right to bring suit at any later date. In no event will Seller
be liable or responsible for (and Buyer hereby waives) all claims to recover any
monetary damages whatsoever, whether general, special, incidental or
consequential allegedly arising from any breach of this Agreement by Seller
(other than as set forth in Section 4.2 hereof).

Section 10.2 Notices. Any notices required or permitted to be given hereunder
will be given in writing, signed by the party giving the same, and will be
delivered (a) in person, (b) by certified mail, postage prepaid, return receipt
requested, (c) by a commercial overnight courier that guarantees next business
day delivery and provides a receipt, or (d) by facsimile, and such notices will
be addressed as follows:

         
To Seller:
  Lexington Realty Trust
 
  One Penn Plaza, Ste. 4015
 
  New York, NY  10119-4015
 
  Attention: Richard J. Rouse
 
  Phone: (212) 692-7220
 
  Fax: (212) 594-6600
With copy to:
  Lexington Realty Trust
 
  One Penn Plaza, Ste. 4015
 
  New York, NY  10119-4015
 
  Attention: Joseph Bonventre, Esquire
 
  Phone: (212) 692-7250
 
  Fax: (212) 594-6600
with a copy to:
  Eiseman Levine Lehrhaupt & Kakoyiannis P.C.
 
  805 Third Avenue
 
  New York, New York 10022
 
  Attention: Jonathan Eiseman, Esquire
 
  Phone: (212) 752-1000
 
  Fax: (212) 355-4608
To Buyer:
  Triple Net Properties, LLC
 
  1551 N Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705
 
  Attention: Mr. Danny Prosky
 
  Managing Director, Health Care Properties
 
  Phone: (714) 667-8252 ext 315
 
  Fax: (714) 918-9102
with a copy to:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East
 
  28th Floor
 
  Los Angeles, California 90067-3284
 
  Attention: David Lari, Esq.
 
  Phone: (310) 284-2292
 
  Fax: (310) 277-7889
To Escrow Agent:
  Land America Title Company

Two Grand Central Tower

140 East 45th Street, 22nd Floor

New York, New York 10017

Attention: Douglas Forsyth

Phone: (212) 973-6210

Fax: (212) 856-9308

or to such other address as either party may from time to time specify in
writing to the other party. Any notice, personally delivered, will be effective
upon delivery. Any such communication, if mailed as provided herein, will be
deemed to have been received on the expiration of three (3) business days after
mailing. Any such communication, if sent via overnight recognized courier (e.g.,
Fedex, AirBorne) next day delivery as provided herein, will be deemed to have
been received on the expiration of one (1) business day after mailing. Any such
communication, if sent via facsimile, will be deemed to have been given and
received on the day indicated on the confirmed facsimile delivery transmission
(provided duplicate copy is also sent via overnight courier). If the last day of
a period within which either party is required or allowed to provide a notice,
demand, offer, election, acceptance or other communication hereunder should fall
upon a Saturday, Sunday or legal holiday then, the next full business day will
be included in such period and such notice, offer, demand, request or
communication may be made and given on such next full business day. Notices may
be delivered on behalf of the parties by their respective attorneys.

Section 10.3 Entire Agreement. This Agreement, together with the Exhibits and
schedules hereto, contains all representations, warranties and covenants made by
Buyer and Seller and constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof. Any prior correspondence,
memoranda or agreements are replaced in total by this Agreement together with
the Exhibits and schedules hereto.

Section 10.4 Attorneys’ Fees. If either party hereto fails to perform any of its
obligations under this Agreement or if any dispute arises between the parties
hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, will pay any and all reasonable costs and expenses
incurred by the other party on account of such default and/or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees and disbursements. The provisions of this
Section 10.4 shall survive the cancellation or termination of this Agreement.

Section 10.5 Assignment. Buyer’s rights and obligations hereunder will not be
assignable without the prior written consent of Seller in Seller’s sole
discretion. Notwithstanding the foregoing, Buyer may assign all of its rights
and obligations under this Agreement, without Seller’s prior written consent, to
(a) NNN Healthcare/Office REIT, Inc. or a wholly owned Affiliate (hereinafter
defined) thereof or (b) an entity that (i) directly or indirectly controls, is
controlled by or is under common control with Buyer or (ii) at least a majority
of whose economic interest is owned by Buyer (an “Affiliate”), provided that
Buyer and the assignee execute an assignment and assumption agreement pursuant
to which the assignee expressly assumes all of Buyer’s obligations under this
Agreement. Additionally, Buyer shall have the right, without assigning this
Agreement and without Seller’s consent, to cause Seller to grant title to the
Property to up to thirty-five (35) Tenant-in-common (the “Nominees”) in lieu of
granting title to the Property to Buyer, provided that (i) Buyer notifies
Seller, in writing, at least ten (10) business days prior to the Date of Closing
that Buyer wishes to cause Seller to grant title to the Property to the
Nominees, along with the names of the Nominees and any other information
reasonably required by Seller to prepare and complete the Deed, Assignment
Agreement and any other closing documents to reflect the vesting of title to the
Property in the Nominees, (ii) there is no additional cost, liability or expense
incurred by Seller in connection therewith and Buyer pays all of Seller’s
attorneys fees incurred in connection with the preparation of the closing
documents, (iii) the Date of Closing is not delayed in connection therewith,
(iv) Buyer agrees to and hereby does indemnify and hold Seller harmless from and
against any and all liability, damage, and cost, including reasonably attorneys’
fees, incurred by Seller by virtue of Seller’s granting of title to the Property
to the Nominees and (v) Buyer provides Seller with reasonable evidence that it
is sponsoring the Nominees and managing the Property on their behalf. Buyer will
not be released from any of its obligations or liabilities hereunder in
connection with any assignment.

Section 10.6 Cooperation with S-X 3-14 Audit. In the event that Buyer assigns
all of its rights, title and interest in and to this Agreement in accordance
with Section 10.5 to a publicly registered company (“Registered Company”)
promoted by the Buyer, and Buyer determines in good faith that it is required to
file financial statements, pro formas and any other financial information in
compliance with (i) any or all of Rule 3-05 or Rule 3-14 of Regulation S-X of
the Securities and Exchange Commission or (ii) any registration statement,
424(b) prospectus, report or disclosure statement filed with the Securities and
Exchange Commission by such Registered Company, (the “SEC Filings”) that related
to the most recent pre-acquisition fiscal year and the current fiscal year
through the date of acquisition (the “Audited Year”) for the Property, upon
reasonable advance written notice from Buyer, Seller’s, at Buyer’s sole cost and
expense, shall use its reasonable efforts to provide the Registered Company with
the following, to the extent (x) not already provided to Buyer, (y) in the
possession of Seller and (z) relevant and reasonably necessary to enable the
Registered Company to file such SEC Filings:

(1) Access to bank statements for the Audited year;

(2) Rent roll as of the end of the Audited Year;

(3) Operating Statements for the Audited Year;

(4) Access to the general ledger for the Audited Year;

(5) Cash receipts schedule for each month in the Audited Year;

(6) Access to invoice for expenses and capital improvements in the Audited Year;

(7) Accounts payable ledger and accrued expense reconciliations for the Audit
Year;

(8) Check register for the 3-months following the Audited Year;

(9) Lease and 5-year lease schedules;

(10) Copies of all insurance documentation for the Audited Year;

(11) Copies of accounts receivable aging as of the end of the Audited Year and
an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and

(12) Signed audit representation letter in a form which would be reasonably
sufficient to enable the Registered Company’s independent registered public
accounting firm to render an opinion on the financial statement of the Property
pertaining to the Audit Year.

Buyer shall reimburse Seller for all reasonable out-of-pocket costs and expenses
incurred in connection with fulfilling Seller’s obligations under this
Section 10.6.

Seller’s obligations under this Section 10.6 shall survive the Closing for a
period of time commencing on effective date of the assignment to the Registered
Company and continuing through the date that is ninety (90) days after such
date.

Section 10.7 Signatures in Counterparts and By Facsimile/E-mail. The undersigned
agree that this instrument may be signed in any number of counterparts, each of
which will constitute an original, and that a facsimile copy or e-mail copy of
any signature of any party will be deemed as enforceable and effective as an
original signature. All such counterparts together will constitute one and the
same instrument.

Section 10.8 Further Assurances. Each party will, whenever and as often as it
shall be requested to do so by the other party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any and all such
further conveyances, assignments, approvals, consents and any and all other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement.

Section 10.9 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State in which the Property is located.

Section 10.10 Confidentiality and Return of Documents. Prior to Closing, Buyer
and Seller will each maintain as confidential any and all material obtained
about the other or, in the case of Buyer, about the Property, this Agreement or
the transactions contemplated hereby, and will not disclose such information to
any third party except as set forth herein. Buyer will have the right to
disclose information with respect to the Property to the extent required by law
and to its officers, directors, employees, attorneys, accountants, environmental
auditors, engineers, potential lenders, and permitted assignees under this
Agreement and other consultants to the extent necessary for Buyer to evaluate
its acquisition of the Property provided that all such persons are told that
such information is confidential and agree to keep such information
confidential. If the Closing occurs, each of Seller and Buyer will have the
right, subsequent to the Closing, to publicize the transaction (other than the
economic terms unless required by law), provided that neither Buyer nor Seller
will use the name of the other (and Buyer will not use any derivative name of
Lexington Realty Trust) in any such press release without the express written
consent of the other.

The provisions of this paragraph will survive the Closing or any termination of
this Agreement.

Section 10.11 Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and will not be
construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular will include the plural and vice
versa and the use of the masculine will include the feminine and the neuter. The
term “person” will include any individual, partnership, joint venture,
corporation, trust, unincorporated association, any other entity and any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.

Section 10.12 Amendments. This Agreement may be amended or modified only by a
written instrument signed by Buyer and Seller.

Section 10.13 No Recording. This Agreement, a memorandum of this Agreement, or
any other document that would constitute an exception to Seller’s title shall
not be recorded and the provisions hereof shall not constitute a lien on the
Property, except in connection with a specific performance action to enforce
this Agreement. In the event Buyer encumbers title to the Property in violation
of this Section 10.13, Seller shall be entitled to a payment by Buyer of
liquidated damages in the amount of the lesser of: (a) two (2) times the Earnest
Money, or (b) the maximum amount permitted by law, together with reasonable
attorneys’ fees incurred in the enforcement of this section; provided, however
in the event Buyer removes any encumbrance against title to the Property within
ten (10) days after written demand from Seller, no such payment shall become
due. Such amount is agreed upon by and between Seller and Buyer as liquidated
damages due to the difficulty and inconvenience of ascertaining and measuring
actual damages and the uncertainty thereof associated with Buyer’s breach of
this Section 10.13 of the Agreement. Buyer hereby appoints Seller as Buyer’s
true and lawful attorney-in-fact, coupled with an interest, for the purposes of
the execution of any documents and doing any acts as shall be necessary to
affect the discharge of the recording of this Agreement or any other exception
to the Commitment or any update thereof.

Section 10.14 No Third Party Beneficiary. The provisions of this Agreement are
not intended to benefit any third parties.

Section 10.15 §1031 Exchange. Notwithstanding Section 10.5, either Buyer or
Seller may designate the Property as part of a 1031 Exchange under the Internal
Revenue Code of 1986, as amended. In such event, Buyer and Seller respectively
agree to cooperate with the other in such transaction, including, but not
limited to, executing any commercially reasonable documents requested by the
designating party and cooperating in a commercially reasonable manner with any
facilitator in such transaction, provided that (i) the nondesignating party
shall not incur any liability in connection with the exchange, (ii) the
nondesignating party shall not be obligated to take title to any real property,
(iii) the Date of Closing shall not be extended to accommodate nor shall the
Closing be conditioned on consummation of the exchange, and (iv) any and all
additional costs and charges attributable to the exchange including, without
limitation, actual attorneys’ fees, brokers’ commissions and other
transaction-related expenses shall be paid for by the designating party
immediately upon demand by the nondesignating party.

Section 10.16 Survival. Except as expressly set forth to the contrary herein, no
representations, warranties, covenants or agreements of Seller contained herein
will survive the Closing.

Section 10.17 Escrow Agent. (i) The Escrow Agent shall accept the Earnest Money
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability for the performance or non-performance of
Buyer or Seller hereunder to either of them.

(ii) The Escrow Agent shall be protected in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to the
Escrow Agent without verifying the truth or accuracy of any such notice, demand,
certificate, signature, instrument or other document.

(iii) The Escrow Agent shall not be bound in any way by any other agreement or
understanding between the parties hereto, whether or not the Escrow Agent has
knowledge thereof or consents thereto unless such consent is given in writing.

(iv) The Escrow Agent’s sole duties and responsibilities under as escrow agent
for the Earnest Money shall be to hold and disburse the Earnest Money in
accordance with this Agreement.

(v) The Escrow Agent shall not be liable for any action taken or omitted by the
Escrow Agent in good faith and believed by the Escrow Agent to be authorized or
within its rights or powers conferred upon it by this Agreement, except for
damage caused by the fraud or gross negligence of the Escrow Agent.

(vi) Upon the disbursement of the Earnest Money in accordance with this
Agreement, the Escrow Agent shall be relieved and released from any liability
under this Agreement.

(vii) The Escrow Agent may resign at any time upon at least ten (10) days prior
written notice to the parties hereto. If, prior to the effective date of such
resignation, the parties hereto shall all have approved, in writing, a successor
escrow agent, then upon the resignation of the Escrow Agent, the Escrow Agent
shall deliver the Earnest Money to such successor escrow agent. From and after
such resignation and the delivery of the Earnest Money to such successor escrow
agent, the Escrow Agent shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, all of which duties,
responsibilities and obligations shall be performed by the appointed successor
escrow agent. If for any reason the parties hereto shall not approve a successor
escrow agent within such period, the Escrow Agent may bring any appropriate
action or proceeding for leave to deposit the Earnest Money with a court of
competent jurisdiction, pending the approval of a successor escrow agent, and
upon such deposit the Escrow Agent shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement.

(viii) Seller and Buyer hereby agree to, jointly and severally, indemnify,
defend and hold the Escrow Agent harmless from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, the Escrow Agent (including reasonably attorneys’ fees, expenses and
court costs) by reason of the Escrow Agent’s acting or failing to act in
connection with any of the matters contemplated by this Agreement in its
capacity as escrow agent for the Earnest Money or in carrying out the terms of
this Agreement, except as a result of the Escrow Agent’s fraud or gross
negligence.

(ix) If for any reason either Seller or Buyer makes a written demand upon Escrow
Agent for payment of the Earnest Money, or if Escrow Agent intends to pay such
Earnest Money over to either party, Escrow Agent shall give at least ten
(10) days’ written notice to the other party of such demand and of its intention
to pay over the Earnest Money to the other party on a stated date. If Escrow
Agent does not receive a written objection to the proposed payment, Escrow Agent
is hereby authorized and directed to make such payment. If such other party
delivers to Escrow Agent written objection to such payment before the proposed
payment date, Escrow Agent shall continue to hold the Earnest Money until
otherwise directed by written instructions by all parties or a final decision of
a court of competent jurisdiction. In the event of such dispute, Escrow Agent
may deposit the Earnest Money with an appropriate court of competent
jurisdiction and, after giving written notice of such action to the parties,
Escrow Agent shall have no further obligations with respect to the Earnest
Money.

(x) The Escrow Agent shall not have any liability or obligation for loss of all
or any portion of the Earnest Money by reason of the insolvency or failure of
the institution of depository with whom the escrow account is maintained.

Section 10.18 Waiver of Jury Trial. The parties hereto waive trial by jury in
any action, proceeding or counterclaim arising out of this Agreement. The
provisions of this section shall survive the delivery of the Deed.

Section 10.19 TIME OF THE ESSENCE. Time is of the essence in this Agreement as
to each provision in which time is an element of performance. Unless otherwise
specified and except as set forth in Section 2.2, in computing any period of
time described herein, the day of the act or event after which the designated
period of time begins to run is not to be included and the last day of the
period so computed is to be included, except that if such last day falls upon a
Saturday, Sunday, or legal holiday under the Federal law or laws of the States
of Pennsylvania or New York, then such period shall run until the end of the
next day that is neither a Saturday, Sunday, or legal holiday under Federal law
or the laws of the States of Pennsylvania and New York.

Section 10.20 No Construction Against Drafter. The parties took an equal share
in drafting this Agreement; therefore no rule of contract construction that
would operate to construe this Agreement or any part thereof strictly against
the drafter shall be applied in any action or proceeding relating hereto.

Balance of the page left blank intentionally.

1

The parties hereto have executed this Agreement as of the date set forth in the
first paragraph of this Agreement.

 
SELLER: LEXINGTON VALLEY FORGE L.P.
By: Lexington Valley Forge II L.P., its general partner
By: Lex GP-1 Trust
By: /s/ Joseph s. Bonventre
 
Name: Joseph s. Bonventre
Title: Senior Vice President
BUYER: TRIPLE NET PROPERTIES, LLC
By: /s/ Richard Hutton Aug. 1, 2007
 
Name: Richard Hutton
Title: Executive Vice President

The Agreement has been received by the Escrow Agent this      day of      ,
2007. By its execution of this Agreement, below, the Escrow Agent hereby and
agrees to be bound by the terms hereof to the extent that the Agreement imposes
duties upon the Escrow Agent.

Land America Title Company

By:
Name:
Title:


2